Michigan Supreme Court
                                                                                          Lansing, Michigan




Syllabus
                                                             Chief Justice:               Justices:
                                                              Bridget M. McCormack        Brian K. Zahra
                                                                                          David F. Viviano
                                                                                          Richard H. Bernstein
                                                                                          Elizabeth T. Clement
                                                                                          Megan K. Cavanagh
                                                                                          Elizabeth M. Welch

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                                              PEOPLE v WHITE

              Docket No. 162136. Argued on application for leave to appeal December 9, 2021. Decided
      April 4, 2022.

             Kevin White, Jr., was charged in the Livingston Circuit Court with aiding and abetting the
      delivery of a controlled substance in Livingston County causing death, MCL 750.317a, for
      allegedly selling drugs in Macomb County that later caused the fatal overdose in Livingston
      County. Defendant moved to dismiss the charges, arguing that under People v McBurrows, 504
      Mich 308 (2019), venue was proper only in Macomb County. The court, Michael P. Hatty, J.,
      denied the motion, but stayed the proceedings so that defendant could appeal the decision. After
      granting defendant’s application for an interlocutory appeal, the Court of Appeals, MURRAY, P.J.,
      and METER and FORT HOOD, JJ., affirmed in an unpublished per curiam opinion, holding that venue
      was proper in Livingston County under MCL 762.8, which allows certain felonies to be prosecuted
      in any county that the defendant intended the felony or acts done in perpetration of the felony to
      have an effect. Defendant sought leave to appeal this decision, and the Supreme Court
      peremptorily reversed the Court of Appeals, holding that there was no evidence that defendant
      knew that the drugs would be consumed in Livingston County. 505 Mich 1022 (2020). On
      remand, the Court of Appeals once again affirmed the trial court in an unpublished per curiam
      opinion. Defendant applied for leave to appeal, and the Supreme Court ordered and heard oral
      argument on whether to grant the application or take other action. 507 Mich 865 (2021).

              In a per curiam opinion joined by Chief Justice MCCORMACK and Justices ZAHRA,
      VIVIANO, CLEMENT, CAVANAGH, and WELCH, the Supreme Court, in lieu of granting leave to
      appeal, held:

              The county in which the criminal act of the principal occurred is a proper venue for a
      criminal prosecution under an aiding and abetting theory. Under MCL 767.39, defendants may be
      prosecuted, indicted, and tried as if they had directly committed the offense that they are charged
      with aiding and abetting. In this case, the prosecution alleged that defendant sold drugs to Danielle
      Hannaford in Macomb County and that Hannaford then shared those drugs with Thomas Whitlow
      in Livingston County, where Whitlow suffered a fatal overdose. Because it would be proper to
      prosecute Hannaford for delivery of a controlled substance causing death in Livingston County, it
      was also a proper venue for prosecuting defendant in a case alleging that defendant aided and
      abetted Hannaford’s delivery to Whitlow.
        1. Under McBurrows, the general rule is that a criminal trial should be by a jury of the
county or city where the offense was committed, and at English common law, an accomplice could
be prosecuted only in the district of the accessorial acts. Because defendant’s own actions occurred
only in Macomb County, absent statutory modification of the common-law rule, defendant would
need to be prosecuted in Macomb County. In this case, there was a statutory modification—
namely, the aiding and abetting theory of prosecution set forth in MCL 767.39, which provides
that every person concerned in the commission of an offense may be prosecuted, indicted, and
tried as if they had directly committed the offense. Under this law, as the Supreme Court held in
People v Robinson, 475 Mich 1 (2006), aiding and abetting is not a distinct criminal act; rather, it
is a theory of prosecution that imposes vicarious criminal liability on an accomplice for the acts of
the principal. To convict on an aiding and abetting theory, the prosecution must prove beyond a
reasonable doubt that the defendant intended to aid the charged offense and either knew that the
principal intended to commit the charged offense or, alternatively, that the charged offense was a
natural and probable consequence of the commission of the intended offense. The prosecution in
this case alleged that Hannaford delivered a controlled substance to Thomas Whitlow in Livingston
County, which he consumed, causing his death. Therefore, the proper venue for prosecuting
Hannaford for that offense would have been Livingston County. And because, under MCL 767.39,
defendant could be prosecuted, indicted, and tried as if he had directly committed Hannaford’s
offense, Livingston County was also a proper venue for prosecuting defendant.

        2. To support a prosecution under MCL 767.39, there must be probable cause to believe
that the defendant procured, counseled, aided, or abetted in the commission of the offense. The
Court of Appeals correctly held that defendant’s argument that the record did not support a finding
of probable cause would have been properly brought as a motion to quash the bindover to circuit
court for lack of probable cause rather than as a challenge to venue.

        3. Contrary to defendant’s argument, Robinson does not require the prosecution to show
that the defendant intended to aid the charged offense in the charged venue or that the defendant
knew the principal intended to commit the charged offense in the charged venue. The text of MCL
767.39 does not require that a defendant have any knowledge of the location of the offense they
aid or abet; having procured, counseled, aided, or abetted in the commission of the offense, the
defendant can be prosecuted as if they had directly committed the offense, such as in the venue
where the offense was directly committed.

       Affirmed.

        Justice BERNSTEIN, dissenting, agreed that defendant could be charged with delivery of a
controlled substance causing death under an aiding and abetting theory of prosecution assuming
that probable cause existed, but stated that he found it unclear why or how the aiding and abetting
statute, which addresses substantive criminal liability, would lead to a specific conclusion about
venue, especially when more traditionally understood exceptions to the general venue rule appear
in a different chapter of the Code of Criminal Procedure. Because he did not understand MCL
767.39 to direct the outcome in this case, and because he disagreed with the Court of Appeals’
conclusion that MCL 762.8 applied, he would have reversed the Court of Appeals judgment and
held that Macomb County was the proper county for the prosecution of this offense under the
general venue rule.
                                                                           Michigan Supreme Court
                                                                                 Lansing, Michigan



OPINION
                                                  Chief Justice:                 Justices:
                                                   Bridget M. McCormack          Brian K. Zahra
                                                                                 David F. Viviano
                                                                                 Richard H. Bernstein
                                                                                 Elizabeth T. Clement
                                                                                 Megan K. Cavanagh
                                                                                 Elizabeth M. Welch


                                                                   FILED April 4, 2022



                            STATE OF MICHIGAN

                                     SUPREME COURT


  PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

  v                                                                No. 162136

  KEVIN WHITE, JR.,

               Defendant-Appellant.


 BEFORE THE ENTIRE BENCH

 PER CURIAM.
       This case asks what the correct venue is for a criminal prosecution under an aiding

 and abetting theory. We hold that the county in which the criminal act of the principal

 occurred is a proper venue, and therefore we affirm the Court of Appeals.

       We note at the outset that defendant maintains that he is innocent of the crimes with

 which he is charged. Because no trial has yet been held, no facts have yet been found in

 this case. The parties both accept the testimony from the preliminary examination as the
factual basis for evaluating the venue issue presented. See People v McBurrows, 504 Mich

308, 311 n 1; 934 NW2d 748 (2019).

      The prosecution alleges that defendant is a drug dealer from the Warren area in

Macomb County. One of his customers, Kelly Whitlow, met a man named Craig Betke

via a website. In October 2017, Whitlow moved in with Betke at his home in Livingston

County, accompanied by her son, Thomas Whitlow, and a friend of Kelly’s, Danielle

Hannaford. Within days of moving, Kelly Whitlow advised Betke that she was “dope sick”

and wanted some “boy” and “girl”—slang for particular drugs. She arranged to meet

defendant at a gas station in Warren. The four—Betke, Hannaford, and Kelly and Thomas

Whitlow—drove down to make the purchase. At the gas station, Hannaford walked from

Betke’s vehicle over to defendant’s to make the purchase. The four then returned to

Betke’s home in Howell. Hannaford, Kelly Whitlow, and Thomas Whitlow then consumed

the drugs. At one point, Thomas went into a bathroom, but when he had been in there a

suspiciously long time, he was checked on and found dead. The medical examiner later

ruled that he had died of a cocaine and fentanyl overdose.

      The Livingston County Prosecutor charged defendant with delivery of a controlled

substance causing death. MCL 750.317a. In McBurrows, 504 Mich at 317-318, this Court

held that, absent an applicable statutory exception, a crime must be prosecuted in the

county in which the crime occurs and that the proper venue for prosecuting a violation of

MCL 750.317a is the county in which the delivery occurs, not the county in which the

death occurs. Here, it is not alleged that defendant directly delivered anything to the

decedent; instead, the prosecution alleges that defendant aided and abetted Hannaford’s

delivery of the drugs to the decedent. See MCL 767.39. After the matter was bound over


                                            2
to circuit court, defendant moved to dismiss on the ground of improper venue. The court

denied the motion, but stayed proceedings for defendant to appeal the decision.

       The Court of Appeals granted defendant’s application for an interlocutory appeal,

but ultimately affirmed the trial court’s decision to deny the motion to dismiss. People v

White, unpublished per curiam opinion of the Court of Appeals, issued September 12, 2019

(Docket No. 346661). The panel held that prosecuting defendant in Livingston County

was proper under MCL 762.8, which allows a felony that is “the culmination of 2 or more

acts done in the perpetration of that felony” to “be prosecuted in . . . any county that the

defendant intended the felony or acts done in perpetration of the felony to have an effect.”

The panel concluded that “[d]efendant sold the substances with the understanding that they

would be consumed and with knowledge of where that would happen.” White, unpub op

at 3. Because it held that venue in Livingston County was proper under MCL 762.8, the

panel declined to address the prosecution’s argument “that McBurrows does not apply to

cases premised on aiding and abetting . . . .” Id. at 4.

       Defendant challenged the Court of Appeals’ decision in this Court.               We

peremptorily reversed its decision that MCL 762.8 is an adequate basis for establishing

venue in this case in Livingston County. We held that there was no record evidence that

defendant was aware that Kelly Whitlow had relocated to reside with Betke at his home in

Livingston County. As a result, we held that “there is no record evidence that the defendant

knew that the person to whom he delivered the controlled substance had moved from

Macomb County to Livingston County and that the controlled substance would be

consumed in Livingston County.” People v White, 505 Mich 1022, 1023 (2020). We




                                              3
remanded the case to the Court of Appeals for it to assess the argument that it had

previously declined to reach.

       On remand, the Court of Appeals once again affirmed the trial court in an

unpublished opinion. People v White, unpublished per curiam opinion of the Court of

Appeals, issued September 3, 2020 (Docket No. 346661). The panel performed a careful,

thorough, and accurate review of our decision in McBurrows.             It noted that, under

McBurrows, the proper county in which to prosecute defendant for his delivery of drugs to

Hannaford would be Macomb County. However, it correctly observed that “[t]he question

in this case is whether, by aiding and abetting a delivery of narcotics that took place in

Livingston County, defendant may be charged in Livingston County despite the fact that

none of his acts took place in Livingston County.” The panel analogized the facts of this

case to those in People v Markey, unpublished per curiam opinion of the Court of Appeals,

issued March 15, 2007 (Docket No. 264005), to once again hold that the prosecution in

Livingston County was proper. Defendant sought leave to appeal this decision to us, and

we ordered argument on his application. People v White, 507 Mich 865 (2021).

       The general rule is that “[a] criminal ‘trial should be by a jury of the county or city

where the offense was committed.’ ” McBurrows, 504 Mich at 313 (citation omitted).

Defendant’s own actions occurred only in Macomb County. “At English common law, an

accomplice could be prosecuted only in the district of his accessorial acts.” LaFave et al,

Criminal Procedure (4th ed), § 16.2(g), p 868. As a result, absent statutory modification,

defendant would need to be prosecuted in Macomb County.                 Here, that statutory

modification is the aiding and abetting theory of prosecution. The statute provides that

“[e]very person concerned in the commission of an offense, whether he directly commits


                                              4
the act constituting the offense or procures, counsels, aids, or abets in its commission may

hereafter be prosecuted, indicted, tried and on conviction shall be punished as if he had

directly committed such offense.” MCL 767.39. Under this law, aiding and abetting is not

a distinct criminal act; rather, it is a theory of prosecution that imposes vicarious criminal

liability on an accomplice for the acts of the principal. See People v Robinson, 475 Mich

1, 6; 715 NW2d 44 (2006) (“Unlike conspiracy and felony murder, which also allow the

state to punish a person for the acts of another, aiding and abetting is not a separate

substantive offense. Rather, ‘being an aider and abettor is simply a theory of prosecution’

that permits the imposition of vicarious liability for accomplices.”) (citation omitted). To

convict on an aiding and abetting theory, “the prosecutor must prove beyond a reasonable

doubt . . . that the defendant intended to aid the charged offense” and either that the

defendant “knew the principal intended to commit the charged offense, or, alternatively,

that the charged offense was a natural and probable consequence of the commission of the

intended offense.” Id. at 15.

       The Court of Appeals correctly held that venue for this prosecution is proper in

Livingston County. In lieu of analogizing to an unpublished Court of Appeals opinion,

however, we believe that the analysis should begin with the text of the aiding and abetting

statute, MCL 767.39. It provides that defendant can “be prosecuted, indicted, [and]

tried . . . as if he had directly committed” Hannaford’s offense. A central reason for

treating aiding and abetting as a theory of prosecution rather than a distinct criminal act is

that it allows an accomplice to be “treated as a principal and prosecuted in the place of the

commission of the substantive offense.” LaFave, § 16.2(g), pp 868-869. After applying

the venue rules to the principal to establish a proper venue, MCL 767.39 then allows the


                                              5
accomplice to be prosecuted in the same venue. Here, the prosecution alleges that

Hannaford delivered a controlled substance to Thomas Whitlow in Livingston County

which he consumed, causing his death. Therefore, it would be proper to prosecute

Hannaford for that offense in Livingston County. See McBurrows, 504 Mich at 317-318.

And because defendant can “be prosecuted, indicted, [and] tried . . . as if he had directly

committed” Hannaford’s offense, Livingston County is also a proper venue for prosecuting

defendant.

       It is important to note that our conclusion goes no further than to say that, when

accepting as true the allegations against defendant, venue is proper in Livingston County.

Of course, to be prosecuted under MCL 767.39, there must be probable cause to believe

that defendant “procure[d], counsel[ed], aid[ed], or abet[ted] in [the] commission” of

Hannaford’s offense, see People v Plunkett, 485 Mich 50, 61; 780 NW2d 280 (2010), and

he disputes whether the record supports such a finding. The Court of Appeals correctly

held that this is properly challenged as a motion to quash the bindover to circuit court for

lack of probable cause, rather than a challenge to venue. Defendant also argues, without

citation to authority, that knowledge of the location of the principal offense is an aspect of

what the prosecution must prove under Robinson; thus, he rephrases Robinson as holding

that the prosecution must show that the defendant intended to aid the charged offense in

the charged venue, or that the defendant knew the principal intended to commit the charged

offense in the charged venue. But this is not a requirement for being charged under this

theory. The text of MCL 767.39 does not require that a defendant have any knowledge of

the location of the offense he aids or abets; having “procure[d], counsel[ed], aid[ed], or

abet[ted] in [the] commission” of the offense, the defendant can be prosecuted “as if he


                                              6
had directly committed such offense,” such as in the venue where the offense was “directly

committed.”

       The Court of Appeals was correct to hold that venue for this prosecution is properly

laid in Livingston County. It is alleged that Danielle Hannaford delivered a controlled

substance to Thomas Whitlow in Livingston County which caused Thomas’s death,

making Livingston a proper venue for that prosecution. Because defendant is being

charged with having aided and abetted Hannaford’s delivery, under MCL 767.39 he may

“be prosecuted, indicted, [and] tried . . . as if he had directly committed such offense,”

meaning that if Livingston is a proper venue for prosecuting Hannaford, it is also a proper

venue for prosecuting defendant. To the extent that defendant challenges whether there

was probable cause to support the bindover to circuit court on this theory of prosecution,

the Court of Appeals was correct to hold that this is properly presented as a motion to quash

in the circuit court. The judgment of the Court of Appeals is therefore affirmed.


                                                         Bridget M. McCormack
                                                         Brian K. Zahra
                                                         David F. Viviano
                                                         Elizabeth T. Clement
                                                         Megan K. Cavanagh
                                                         Elizabeth M. Welch




                                             7
                              STATE OF MICHIGAN

                                     SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

 v                                                           No. 162136

 KEVIN WHITE, JR.,

               Defendant-Appellant.


BERNSTEIN, J. (dissenting).
      In this case, defendant was charged with delivery of a controlled substance causing

death in Livingston County. MCL 750.317a. Specifically, defendant was charged as an

aider and abettor to a delivery that happened between two other individuals in Livingston

County. Defendant was not present for the delivery in Livingston County—his actions in

this case were limited to Macomb County. We must now determine where venue is

appropriate.

      Defendant argues that Livingston County is an improper venue. The lower courts

held that defendant knew that his actions would have an effect in Livingston County and

that venue was thus proper under MCL 762.8. We disagreed, finding that “there is no

record evidence that the defendant knew that the person to whom he delivered the

controlled substance had moved from Macomb County to Livingston County and that the

controlled substance would be consumed in Livingston County.” People v White, 505

Mich 1022, 1023 (2020). Following a remand to the Court of Appeals, which once again

affirmed the trial court’s determination that Livingston County was the proper venue under
MCL 762.8, the case came back to this Court for us to consider what impact being charged

as an aider and abettor has on the general rules of venue.

       “The general venue rule is that defendants should be tried in the county where the

crime was committed.” People v Houthoofd, 487 Mich 568, 579; 790 NW2d 315 (2010).

As the majority acknowledges, given that defendant’s own acts took place solely in

Macomb County, applying the general venue rule would lead to the conclusion that

defendant should be tried in Macomb County. However, our Legislature has codified

several exceptions to this general rule. Here, the Court of Appeals relied on MCL 762.8 to

justify a finding of venue in Livingston County. The majority does not rely on this

exception; instead, the majority refers to the general aiding and abetting theory of

prosecution, which states that “[e]very person concerned in the commission of an offense,

whether he directly commits the act constituting the offense or procures, counsels, aids, or

abets in its commission may hereafter be prosecuted, indicted, tried and on conviction shall

be punished as if he had directly committed such offense.” MCL 767.39.

       I agree with the majority that, assuming probable cause, defendant can be charged

with delivery of a controlled substance causing death under an aiding and abetting theory

of prosecution. 1 The caselaw is clear on how aiding and abetting works with respect to

substantive criminal liability. But I am not convinced that it then follows that defendant

can be charged with this offense in Livingston County. It is not entirely clear to me why

and how the aiding and abetting statute leads to a specific conclusion about venue,

especially when more traditionally understood exceptions to the general venue rule appear

1
 I also agree with the majority that this conclusion says nothing as to whether the record
supports a finding that defendant actually did aid and abet the later delivery.


                                             2
in a different chapter of the Code of Criminal Procedure. See MCL 762.5 and MCL 762.8.

Is it because MCL 767.39 speaks in terms of being “prosecuted” and “tried” in a manner

similar to a principal? Is it because “as if he had directly committed such offense” modifies

the entire list of words, and not just the phrase “shall be punished”? The majority does not

explain. Although the majority rightfully points out that defendant also does not explain

why “in the charged venue” should be read into the text of MCL 767.39, absent a more

detailed explanation, I do not understand why the majority’s reading of MCL 767.39 is

necessarily correct. It would appear to me that a statute concerning substantive criminal

liability, like the aiding and abetting statute, does not necessarily answer questions about

venue, as the two concepts are distinct and address distinct concerns.

       Because I do not understand MCL 767.39 to direct our conclusion here, and because

I disagree with the Court of Appeals’ conclusion that MCL 762.8 applied, see People v

McBurrows, 504 Mich 308, 327-328; 934 NW2d 748 (2019), I would reverse the judgment

of the Court of Appeals and hold that Macomb County is the proper county for the

prosecution of this offense under the general venue rule.


                                                         Richard H. Bernstein




                                             3